MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                       FILED
      regarded as precedent or cited before any                              Apr 28 2020, 8:52 am
      court except for the purpose of establishing                                CLERK
      the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                                 Court of Appeals
      estoppel, or the law of the case.                                            and Tax Court




      APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
      Jesse Doyle, Jr.                                          Curtis T. Hill, Jr.
      Carlisle, Indiana                                         Attorney General of Indiana
                                                                Caroline G. Templeton
                                                                Monika Prekopa Talbot
                                                                Deputy Attorneys General
                                                                Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Jesse Doyle, Jr.,                                         April 28, 2020
      Appellant-Petitioner,                                     Court of Appeals Case No.
                                                                18A-PC-1587
              v.                                                Appeal from the
                                                                Dearborn Circuit Court
      State of Indiana,                                         The Honorable
      Appellee-Respondent.                                      James D. Humphrey, Judge
                                                                Trial Court Cause No.
                                                                15C01-1312-PC-10



      Kirsch, Judge.


[1]   Jesse Doyle, Jr. (“Doyle”) appeals the denial of his petition for post-conviction

      relief, contending that the post-conviction court erred. On appeal, he raises the

      Court of Appeals of Indiana | Memorandum Decision 18A-PC-1587 | April 28, 2020                  Page 1 of 16
      following restated issue for our review: whether Doyle received ineffective

      assistance of his trial counsel.


[2]   We affirm.


                                  Facts and Procedural History
[3]   The facts supporting Doyle’s convictions as set forth by this court in his direct

      appeal are as follows:


              On April 29, 2011, forty-seven-year-old Doyle was living with his
              girlfriend and her ten-year-old daughter, H.H. H.H. stayed home
              sick from school that day, and Doyle was responsible for
              watching her. H.H. knew that Doyle usually kept a gun under
              his pillow, ammunition in the chest next to the bed, and knives in
              the bedroom.


              H.H. was in Doyle’s bed, and Doyle began to tickle her and kiss
              her on her arm and stomach. Doyle then got on top of H.H. and
              told her, “I'm going to f* * * you.” State’s Ex. 3A at 77. H.H.
              yelled for help, and Doyle closed the window. H.H. ran for the
              door, but Doyle grabbed her. He then slapped H.H., told her to
              be quiet, and put his hand over her mouth and nose. Doyle
              removed H.H.’s pants and spread her genitals apart with his
              fingers. He told H.H. to get up, closed the door to his bedroom,
              and removed his clothing. H.H. used the connected restroom
              and then returned to Doyle’s room. Doyle told H.H. to “go lay
              down on the bed,” id. at 141, and Doyle rubbed his penis on
              H.H.’s genitals and said, “You have a nice little pussy.” Id.
              Doyle ejaculated on H.H. and used a towel to wipe his penis and
              H.H.’s genitals. He told H.H. to stand up and put her clothes
              back on. H.H. then moved to lie down on the couch, but Doyle
              told her to “come here.” Id. at 142. He then showed H.H. a gun
              and a knife and threatened to kill her if she told anyone. H.H.

      Court of Appeals of Indiana | Memorandum Decision 18A-PC-1587 | April 28, 2020   Page 2 of 16
        “pinky-promised” Doyle that she would not tell anyone what he
        had done. Id. Doyle then showed H.H. that he was putting a
        gun in his jacket pocket. Both Doyle and H.H. went to H.H.’s
        grandmother’s house that evening, and H.H. told her
        grandmother what Doyle had done to her. The police arrived at
        H.H.’s grandmother’s house and took H.H. and her mother to
        Cincinnati Children’s Hospital. Sexual-assault evidence was
        collected from H.H.


        Police were initially unable to find Doyle. In May 2011, Doyle
        called his daughter, Tricia, and told her that he had intended to
        have intercourse with H.H. Tricia then told the police where
        Doyle was. When police arrived at the residence where Tricia
        said Doyle was, they found him hiding in a back bedroom and
        his car was hidden at another location. Doyle admitted to
        touching H.H. with his penis for approximately thirty seconds.
        State’s Ex. 28A at 314.


        The State charged Doyle with Class A felony attempted child
        molesting, two counts of Class A felony child molesting while
        armed with a deadly weapon, and Class C felony intimidation
        with a deadly weapon. A jury trial was held, and Doyle was
        found guilty on all counts. At the sentencing hearing, the trial
        court merged the two Class A felony child molesting while armed
        with a deadly weapon convictions into the Class A felony
        attempted child-molesting conviction. It then sentenced Doyle to
        fifty years for Class A felony attempted child molesting and four
        years for Class C felony intimidation with a deadly weapon, to be
        served concurrently.


Doyle v. State, No. 15A05-1301-CR-39, 2013 WL 4105536, *1-*2 (Ind. Ct. App.

Aug. 14, 2013), trans. denied.




Court of Appeals of Indiana | Memorandum Decision 18A-PC-1587 | April 28, 2020   Page 3 of 16
[4]   Doyle filed a direct appeal and was represented by counsel. On appeal, Doyle

      alleged that the trial court erred when it merged his two Class A felony child

      molesting convictions into the Class A felony attempted child molesting

      conviction instead of vacating them and that the State presented insufficient

      evidence to support his convictions for Class A felony child molesting and for

      Class A felony attempted child molesting. A panel of this court issued an

      unpublished memorandum decision in which it affirmed the trial court in part

      and reversed it in part. Id. This court held that the trial court erred in merging,

      and not vacating the Class A felony child molesting convictions and found that

      sufficient evidence supported the remaining conviction for Class A felony

      attempted child molesting. Id. at *2-*3. Doyle sought transfer to the Indiana

      Supreme Court, which was denied.


[5]   On December 17, 2013, Doyle filed a pro se petition for post-conviction relief,

      in which he alleged that he received ineffective assistance of trial counsel.

      Appellant’s PCR App. Vol. I at 21-31. Although the State Public Defender filed

      an appearance for Doyle’s post-conviction relief petition, the State Public

      Defender later withdrew its appearance on Doyle’s behalf on June 23, 2016,

      and Doyle thereafter proceeded pro se. Id. at 45-46. Doyle amended his

      petition on October 19, 2017, and again alleged that he received ineffective

      assistance of counsel for several reasons. Id. at 151-61. Specifically, Doyle

      alleged that his trial counsel was ineffective because he: (1) did not challenge

      Juror 8; (2) did not move to suppress his statement to police; (3) did not object

      to Juror 8, Count IV, multiple convictions being entered, or the jury instruction


      Court of Appeals of Indiana | Memorandum Decision 18A-PC-1587 | April 28, 2020   Page 4 of 16
      on attempted child molestation; (4) did not raise a defense because he allegedly

      conceded Doyle’s guilt in the opening statement and some of his statements in

      the closing argument; (5) did not take a deposition of H.H.; and (6) did not

      provide advance notice of the affirmative defense of abandonment. Id. at 152-

      59.


[6]   The post-conviction court held an evidentiary hearing on March 28, 2018. At

      the hearing, Doyle’s trial counsel testified that he had no memory of Doyle

      claiming that Doyle knew Juror 8 or that Juror 8 later gave a gift to the

      prosecutor. PCR Tr. Vol. I at 243, 245. Trial counsel further testified that

      whether to take depositions is a matter of strategy and that he does not always

      take depositions of witnesses because it can sometimes help the State by

      revealing possible flaws in the State’s case. Id. at 246. Trial counsel explained

      that in his opening statement he did not concede Doyle’s guilt, but only

      acknowledged that there was some clear evidence that could not be disputed.
Id. at 248. Trial counsel also testified that he did not believe that it would have

      been plausible to file a motion to dismiss the charges against Doyle because it

      would not have been granted. PCR Tr. Vol. II at 16-17.


[7]   The two police officers who interviewed Doyle also testified at the post-

      conviction hearing regarding the interview that took place in a police car

      outside of a home where the officers had discovered Doyle hiding several days

      after the investigation began. Id. at 21, 36. Both officers testified that Doyle

      was not under custodial arrest when they questioned him and that he was free

      to leave. Id. at 24, 26, 27, 30, 39-40. The officers specifically testified that they

      Court of Appeals of Indiana | Memorandum Decision 18A-PC-1587 | April 28, 2020   Page 5 of 16
      told Doyle he was free to leave before they began questioning him and again

      informed him he was free to leave in the middle of the interview. Id. at 30, 33

      39-40. They also testified that Doyle was allowed to leave the car after the

      interview and was not arrested at that time. Id. at 30-31, 40.


[8]   The post-conviction court issued its order, denying Doyle’s petition on June 16,

      2018. Appellant’s PCR App. Vol. II at 263-69. In the order, the post-conviction

      court found that as to Doyle’s claim regarding Juror 8, Doyle failed to prove

      that his trial counsel’s representation was deficient because there was no

      evidence that there was any misconduct by Juror 8 or that the juror even knew

      Doyle. Id. at 267. As to Doyle’s claim that trial counsel was ineffective for

      failing to file a motion to suppress or dismiss because of alleged Miranda

      violations during his interview with the police, the post-conviction court found

      that Doyle failed to prove by a preponderance of the evidence that he was at

      any point under custodial arrest during questioning. Id. Because Doyle could

      not prove that a motion to dismiss or a motion to suppress would have been

      granted if filed, the post-conviction court concluded that he failed to prove any

      prejudice. Id. at 268. The post-conviction court further concluded that the rest

      of Doyle’s claims were without merit because he failed to show either that trial

      counsel’s performance fell below an objective standard of reasonableness or that

      he was prejudiced by the representation. Doyle now appeals.


                                     Discussion and Decision
[9]   This is an appeal from the denial of a petition for post-conviction relief.


      Court of Appeals of Indiana | Memorandum Decision 18A-PC-1587 | April 28, 2020   Page 6 of 16
               We observe that post-conviction proceedings do not grant a
               petitioner a “super-appeal” but are limited to those issues
               available under the Indiana Post-Conviction Rules. [Ind. Post-
               Conviction Rule 1(1)]. Post-conviction proceedings are civil in
               nature, and petitioners bear the burden of proving their grounds
               for relief by a preponderance of the evidence. Ind. Post-
               Conviction Rule 1(5). A petitioner who appeals the denial of
               [post-conviction relief] faces a rigorous standard of review, as the
               reviewing court may consider only the evidence and the
               reasonable inferences supporting the judgment of the post-
               conviction court. The appellate court must accept the post-
               conviction court’s findings of fact and may reverse only if the
               findings are clearly erroneous. If a [post-conviction] petitioner
               was denied relief, he or she must show that the evidence as a
               whole leads unerringly and unmistakably to an opposite
               conclusion than that reached by the post-conviction court.


[10]   Massey v. State, 955 N.E.2d 247, 253 (Ind. Ct. App. 2011) (quoting Shepherd v.

       State, 924 N.E.2d 1274, 1280 (Ind. Ct. App. 2010) (citations omitted), trans.

       denied).


[11]   Doyle challenges the effectiveness of the representation of his trial counsel.

       “The Sixth Amendment to the United States Constitution guarantees criminal

       defendants the right to counsel and mandates that the right to counsel is the

       right to the effective assistance of counsel. Bobadilla v. State, 117 N.E.3d 1272,

       1279 (Ind. 2019). “We evaluate Sixth Amendment claims of ineffective

       assistance under the two-part test announced in Strickland.” Rondeau v. State, 48
N.E.3d 907, 916 (Ind. Ct. App. 2016) (citing Strickland v. Washington, 466 U.S.
668, 698 (1984)), trans. denied. To prevail on a claim of ineffective assistance of

       counsel, a petitioner must demonstrate that (1) counsel’s representation fell

       Court of Appeals of Indiana | Memorandum Decision 18A-PC-1587 | April 28, 2020   Page 7 of 16
       short of prevailing professional norms, and (2) counsel’s deficient performance

       prejudiced the defendant such that there is a reasonable probability that, but for

       counsel’s unprofessional errors, the result of the proceeding would have been

       different. Strickland, 466 U.S. at 687-88, 698. “‘A reasonable probability is a

       probability sufficient to undermine confidence in the outcome.’” Rondeau, 48
N.E.3d at 916 (quoting Strickland, 466 U.S. at 698). “The two prongs of the

       Strickland test are separate and independent inquiries.” Id. (citing Strickland, 466

       U.S. at 697). “Thus, ‘[i]f it is easier to dispose of an ineffectiveness claim on the

       ground of lack of sufficient prejudice . . . that course should be followed.’” Id.

       (quoting Strickland, 466 U.S. at 697).


[12]   Further, counsel’s performance is presumed effective, and a defendant must

       offer strong and convincing evidence to overcome this presumption.

       McCullough v. State, 973 N.E.2d 62, 74 (Ind. Ct. App. 2012), trans. denied. We

       will not lightly speculate as to what may or may not have been an advantageous

       trial strategy, as counsel should be given deference in choosing a trial strategy

       that, at the time and under the circumstances, seems best. Perry v. State, 904
N.E.2d 302, 308 (Ind. Ct. App. 2009) (citing Whitener v. State, 696 N.E.2d 40,

       42 (Ind. 1998)), trans. denied. Isolated omissions or errors, poor strategy, or bad

       tactics do not necessarily render representation ineffective. McCullough, 973
N.E.2d at 74.


[13]   Doyle argues that the post-conviction court erred when it denied his petition for

       post-conviction relief, contending that he received ineffective assistance of trial

       counsel. He specifically asserts that his trial counsel was ineffective for (1)

       Court of Appeals of Indiana | Memorandum Decision 18A-PC-1587 | April 28, 2020   Page 8 of 16
       failing to do depositions prior to trial, (2) failing to investigate the alleged

       Miranda violations and failing to file a motion to suppress or a motion to

       dismiss the charges against him as a result of these alleged Miranda violations,

       (3) failing to challenge Juror 8, (4) not calling defense witnesses that could have

       substantiated Doyle’s claims that he did not cause the red irritation on the

       victim’s vaginal area, (5) failing to object to statements made by the prosecutor

       during closing argument and to the admission into evidence of four pocket

       knives, (6) allegedly conceding Doyle’s guilt in his opening statement and

       closing argument, and (7) failing to challenge the charging information for

       alleged defects.


[14]   Initially, we note that Doyle has failed to make a cogent argument regarding his

       claims of ineffective assistance of trial counsel on appeal. See Ind. Appellate

       Rules 46(A)(8)(a) (stating that “argument must contain the contentions of the

       appellant on the issues presented, supported by cogent reasoning”). Generally,

       a party waives any issue raised on appeal where the party fails to develop a

       cogent argument or provide adequate citation to authority and portions of the

       record. Smith v. State, 822 N.E.2d 193, 202-03 (Ind. Ct. App. 2005), trans.

       denied. “[P]ro se litigants are held to the same standard regarding rule

       compliance as are attorneys duly admitted to the practice of law and must

       comply with the appellate rules to have their appeal determined on the merits.”
Id. at 203. In the present case, although Doyle provides citations to cases, he

       does not apply them in a manner that develops and supports a reasoned

       argument. Because Doyle has failed to make a cogent argument regarding any


       Court of Appeals of Indiana | Memorandum Decision 18A-PC-1587 | April 28, 2020   Page 9 of 16
       of his claims of ineffectiveness of trial counsel, he has waived appellate review

       of his contentions. Id. Waiver for failure to raise cogent argument

       notwithstanding, we proceed to reach Doyle’s contentions on the merits.


[15]   Doyle first contends that his trial counsel was ineffective for not conducting a

       deposition of H.H. because the deposition would have shown that the State’s

       accusations that he possessed and used a weapon in the commission of the

       offenses were not correct and would have changed the outcome of the case.

       Appellant’s Br. at 11. However, it is not clear from Doyle’s argument which of

       the charged offenses he believes would have been affected by H. H.’s

       deposition. Doyle’s use of a weapon was necessary for the State to prove the

       elements of Counts I, III, and IV. Direct Appeal App. Vol. I at 16-17. Both

       Counts I and III were vacated following Doyle’s direct appeal. Doyle, 2013 WL
4105536 at *2. Therefore, to the extent that Doyle’s argument rests on the

       premise that Counts I and III would have been impacted had his trial counsel

       conducted a deposition of H.H., he cannot show prejudice because he no longer

       stands convicted of those offenses. Further, Doyle has not met his burden to

       demonstrate that counsel performed deficiently. Tactical or strategic decisions

       will not support a claim of ineffective assistance. Humphrey v. State, 73 N.E.3d
677, 683 (Ind. 2017). Here, trial counsel testified that he did not take H.H.’s

       deposition as a matter of trial strategy because, in his experience, depositions

       can sometimes help the State by alerting it to possible shortcomings in its case.

       PCR Tr. Vol. I at 246. Counsel’s failure to interview or depose State’s witnesses

       does not, standing alone, show deficient performance. Williams v. State, 771


       Court of Appeals of Indiana | Memorandum Decision 18A-PC-1587 | April 28, 2020   Page 10 of 16
N.E.2d 70, 74 (Ind. 2002). The question is what additional information may

       have been gained from further investigation and how the absence of that

       information prejudiced his case. Id. Doyle does not identify what additional

       information would have been available to his trial counsel if counsel had

       conducted a deposition that was not already accessible to him. He has,

       therefore, failed to meet his burden.


[16]   Doyle next argues that his trial counsel was ineffective for failing to investigate

       the alleged Miranda violations and failing to file a motion to suppress or a

       motion to dismiss the charges against him as a result of these alleged Miranda

       violations. To prevail on an ineffective assistance of counsel claim based on

       counsel’s failure to file motions, Doyle must demonstrate a reasonable

       probability that the motion would have been successful. Talley v. State, 51
N.E.3d 300, 303 (Ind. Ct. App. 2016), trans. denied. Here, Doyle has not shown

       a reasonable probability that his trial counsel would have been successful if he

       had filed either a motion to suppress Doyle’s statement to police or a motion to

       dismiss the charges against Doyle because Doyle was not in custody when he

       spoke to the police and was, therefore, not entitled to Miranda warnings. The

       trigger to require Miranda warnings is custodial interrogation. Hudson v. State,

       129 N.E.3d 220, 224 (Ind. Ct. App. 2019). To determine whether a person is in

       custody the inquiry is whether there is formal arrest or restraint on freedom of

       movement of the degree associated with a formal arrest. Reid v. State, 113
N.E.3d 290, 300 (Ind. Ct. App. 2018), trans. denied. Questioning an individual

       the police suspect of a crime does not inherently render the questioning


       Court of Appeals of Indiana | Memorandum Decision 18A-PC-1587 | April 28, 2020   Page 11 of 16
       custodial interrogation. Id. Here, Doyle was not in custody when the police

       questioned him. He was told he was not under arrest and that he was free to

       leave. PCR Tr. Vol. II at 24, 26, 27, 30, 39-40. Doyle agreed to speak with the

       officers and sat in the front passenger seat of the police car, the car door was

       unlocked, and Doyle was not handcuffed or restrained in anyway. Id. at 33,

       40, 41. Doyle was allowed to leave at the end of the interview. Id. at 30-31, 40.

       Because Doyle voluntarily spoke with the police in their car, received

       assurances that he was not under arrest, and was able to leave after the

       interview was complete, he was not in custody and Miranda warnings were not

       required. See Faris v. State, 901 N.E.2d 1123,1126-27 (Ind. Ct. App. 2009)

       (finding that defendant was not in custody and Miranda warnings were not

       required where defendant went to the police station voluntarily, was questioned

       for less than two hours, was never told he was under arrest, and was permitted

       to go home after the interview concluded), trans. denied. Doyle had not met his

       burden to show that his trial counsel was ineffective for not filing a motion to

       suppress or a motion to dismiss.


[17]   Doyle next claims that his trial counsel was ineffective for failing to challenge

       Juror 8. He asserts that he told his trial counsel that both he and H.H. knew

       Juror 8, and the juror did not inform anyone of this knowledge of the parties.

       At the post-conviction hearing, trial counsel testified that he had no memory of

       being told about a prior relationship between Doyle or H.H. with Juror 8. PCR

       Tr. Vol. II at 243, 245. Doyle did not present any evidence to contradict this

       testimony. The post-conviction court correctly concluded Doyle had failed to

       Court of Appeals of Indiana | Memorandum Decision 18A-PC-1587 | April 28, 2020   Page 12 of 16
       meet his burden because trial counsel cannot be found to have provided

       deficient representation for failing to act on information that he did not receive

       from Doyle. Further, Doyle has not shown how he was prejudiced merely

       because a juror might have known him and H.H.


[18]   As to Doyle’s contentions that his trial counsel was ineffective for not calling

       defense witnesses that could have substantiated his claims that he did not cause

       the red irritation on the victim’s vaginal area and for failing to object to

       statements made by the prosecutor and to the admission of four pocket knives,

       Doyle has waived these arguments. Doyle did not allege these issues in his

       petition for post-conviction relief. It is well settled that issues not raised in a

       petition for post-conviction relief may not be raised for the first time on appeal.

       Pavan v. State, 64 N.E.3d 231, 233 (Ind. Ct. App. 2016). For the first time,

       Doyle now alleges that his trial counsel was ineffective for failing to call

       witnesses that would have proven that he did not cause the red irritation on

       H.H.’s vagina found during the sexual assault exam. Appellant’s Br. at 14. Also,

       for the first time, Doyle contends that his trial counsel was ineffective for failing

       to object to the admission of four pocket knives into evidence and to statements

       made by the prosecutor during closing argument. Id. Because Doyle did not

       raise any of these issues in his petition for post-conviction relief or before the

       post-conviction court, he cannot raise them now on appeal, and they are

       waived. Pavan, 64 N.E.3d at 233.


[19]   Doyle further asserts that his trial counsel was ineffective for allegedly

       conceding Doyle’s guilt in his opening and closing statements. Doyle points to

       Court of Appeals of Indiana | Memorandum Decision 18A-PC-1587 | April 28, 2020   Page 13 of 16
       several statement made by his trial counsel during both his opening and closing

       statements, in which Doyle claims counsel admitted Doyle’s guilt to the

       charged offenses. At the post-conviction hearing, trial counsel explained that in

       his opening statement he did not concede Doyle’s guilt, but only acknowledged

       that there was some clear evidence that could not be disputed. PCR Tr. Vol. I. at

       248. Trial counsel further stated that “we strongly argued that you were not in

       possession of a weapon,” but that there were “certain things during the trial that

       [Doyle] had admitted to . . . [and] some of the evidence in the case was so clear,

       we couldn’t contradict [it].” Id. Therefore, the challenged statements made by

       trial counsel were strategic decisions, and tactical or strategic decisions will not

       support a claim of ineffective assistance. Humphrey, 73 N.E.3d at 683. Further,

       during the post-conviction hearing, Doyle only questioned his trial counsel

       about one challenged statement made during opening statement and did not

       inquire into the statements from closing argument that he challenges on appeal.

       See Appellant’s Br. at 15; PCR Tr. Vol. I at 247-49. Doyle has not met his burden

       to show that his trial counsel was ineffective for statements made in his opening

       and closing arguments.


[20]   Doyle lastly argues that his trial counsel was ineffective for failing to challenge

       the charging information because he claims there were defects. “‘The purpose

       of the charging instrument is to provide a defendant with notice of the crime of

       which he is charged so that he is able to prepare a defense.’” Hayden v. State, 19
N.E.3d 831, 840 (Ind. Ct. App. 2014) (quoting Ben-Yisrayl v. State, 738 N.E.2d
253, 271 (Ind. 2000), cert. denied, 534 U.S. 1164 (2002)), trans. denied. Doyle


       Court of Appeals of Indiana | Memorandum Decision 18A-PC-1587 | April 28, 2020   Page 14 of 16
       does not allege or present any evidence that suggests that he was unable to

       defend himself based upon the charges as written. Additionally, Doyle has not

       identified any particular defect in the charging information that was filed.

       Appellant’s Br. at 15. In his amended petition for post-conviction relief, Doyle

       alleged that trial counsel should have objected to Count IV. Appellant’s PCR

       App. Vol. I at 157. Assuming that is still his claim on appeal, in order to prevail

       on a claim that trial counsel should have filed a motion to dismiss Count IV,

       Doyle has to demonstrate a reasonable probability that such a motion would

       have been successful. Talley, 51 N.E.3d at 303. Although Doyle did not

       specifically ask about the sufficiency of the charging information during the

       post-conviction hearing, trial counsel testified that he did not think it was

       plausible to file a motion to dismiss the charges because it would not have been

       granted. PCR Tr. Vol. II at 16-17. The charging information in Count IV

       contained the name of the action and the court in which it was filed, and the

       name of the offense; provided the statute violated, the elements of the offense,

       the date of the offense, the county of the offense, and Doyle’s name; and was

       signed by the prosecuting attorney. Direct Appeal App. Vol. I at 18. Doyle has

       not shown that a motion to dismiss the charging information would have been

       successful and has, therefore, not met his burden to prove his trial counsel was

       ineffective.


[21]   Based on the above, we conclude that Doyle has failed to prove that his trial

       counsel was ineffective for (1) failing to do depositions, (2) failing to investigate

       the alleged Miranda violations and failing to file a motion to suppress or a


       Court of Appeals of Indiana | Memorandum Decision 18A-PC-1587 | April 28, 2020   Page 15 of 16
       motion to dismiss the charges against him as a result of these alleged Miranda

       violations, (3) failing to challenge Juror 8, (4) not calling defense witnesses, (5)

       failing to object to statements made by the prosecutor during closing argument

       and to the admission into evidence of four pocket knives, (6) allegedly

       conceding Doyle’s guilt in his opening statement and closing argument, and (7)

       failing to challenge the charging information for alleged defects. The post-

       conviction court did not err in denying Doyle’s petition for post-conviction

       relief.


[22]   Affirmed.


       Najam, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-PC-1587 | April 28, 2020   Page 16 of 16